Title: George Divers to Thomas Jefferson, 11 April 1814
From: Divers, George
To: Jefferson, Thomas


          Dear Sir Farmington Apr 11th 1814
          You will be pleas’d to accept of a Bushel of the Mazzei pea which I send by your servant, which are all I have to spare. plant them about the middle of next month. I am sorry
			 they are so much mix’d with the Cow pea, as you want them to put you in stock it will be well to have
			 the latter pick’d from them—my
			 Health has improv’d very much since the weather has become moderately warm, The first asparagus we had was 5 or 6 days ago, since that we have had several dishes and we have it in plenty for dinner today, I wish you were
			 with us to partake of it, I will come to see
			 you when I am able but wish you would p make us a visit in the mean time—
          Your friendGeo: Divers
        